EXHIBIT PRESS RELEASE Contact: Carrizo Oil & Gas, Inc. B. Allen Connell, Director of Investor Relations Paul F. Boling, Chief Financial Officer (713) 328-1000 CARRIZO OIL & GAS, INC. ANNOUNCES RECORD PRODUCTION, REVENUE AND EBITDA IN FOURTH QUARTER AND ANNUAL 2 HOUSTON, February 28, 2008 — Carrizo Oil & Gas, Inc. (Nasdaq: CRZO) today reported the Company’s financial results for the fourth quarter of 2007, which included the following highlights: Results for the Fourth Quarter 2007 · Record Production of 5.64 Bcfe, or 61,318
